Appellant, A.W. Dalton, was indicted in the circuit court of Chickasaw county for the murder of Roland Kirby, and convicted of manslaughter, from which judgment he prosecutes this appeal.
Appellant made application to the trial court for a change of venue on the ground that the public mind was prejudiced against his cause, and therefore he could not get a fair and impartial trial in Chickasaw county. His application was overruled, and that action of the court is urged by the appellant as a ground for reversal of the judgment of conviction. Appellant made theprima-facie showing prescribed by the statute for a change of venue. Thereupon both the appellant and the state introduced witnesses who gave evidence on the question. There was some evidence tending to show that there would be some difficulty in getting fair and impartial jurors from certain sections of the county. A number of *Page 846 
witnesses testified, however, that in their judgment there was no such prejudice in the public mind as would prevent appellant from procuring a fair and impartial trial.
The granting of a change of venue is a matter so largely in the discretion of the trial court that a judgment of conviction will not be reversed on appeal on the ground that a change of venue has been refused, unless it clearly appears that the trial court abused its discretion. Stewart v. State, 50 Miss. 587;Bishop v. State, 62 Miss. 289; Regan v. State, 87 Miss. 422, 39 So. 1002. The trial court saw and heard the witnesses testifying on this question, saw their manner and deportment, and therefore had a better opportunity of judging their credibility and the weight to be given their evidence than this court has by reading the evidence in the record. There was substantial evidence to sustain the action of the court in denying the change of venue. We are, therefore, unable to say that the trial court abused its discretion in refusing to grant a change of venue.
Appellant contends that the trial court erred in refusing his motion to direct a verdict of acquittal. In order to determine the merits of this contention, of course, it is necessary to have in mind the controlling facts of the homicide, and, in passing on the facts, the evidence must be taken most strongly against the appellant. Every material fact tending to show appellant's guilt either directly or by reasonable inference must be taken as true. So, viewing the evidence, substantially the following case was made by the state: Besides the combatants, the only eyewitness to the homicide was the witness Reid Chenault. Appellant struck Kirby one blow on the head with a stick about one and one-half inches in diameter and from two and one-half to three feet in length. The blow was struck on the 15th of March, 1925, and Kirby died from its effects on the 20th of the same month. Chenault and appellant were at the depot of the Gulf, Mobile  Northern Railroad Company in Houston on the day of the homicide until about two o'clock *Page 847 
in the afternoon. As they were leaving the depot the deceased, Kirby, came up in his car, stopped, and asked them if they had anything to drink. They replied that they had not. Kirby then stated that he had, and pulled back his coat, showing a bottle of whisky in his pocket. Thereupon Kirby asked appellant and Chenault to get in his car and ride around with him, which invitation they accepted. They drove into the woods about two miles from Houston, and stopped the car and got out. They sat down on the ground, and proceeded to play poker and drink whisky. Before the homicide took place there were two or three altercations between Kirby and the appellant, in all of which Kirby was the aggressor. Kirby lost all the money he had in the poker game. During one of the altercations Kirby and appellant both drew their knives. Chenault kept them apart, and finally succeeded in getting both of them to turn their knives over to him, which he took and kept. At one time Kirby got a stick and attempted to strike appellant with it, and appellant ran and got out of the way. At another time Kirby knocked or pushed the appellant down, and struck him a blow about the face or forehead somewhere, which cut the skin sufficiently to make the blood flow. This occurred immediately before the homicide. Kirby had appellant down when this blow was struck. Chenault pulled Kirby off of appellant, and separated them. Appellant arose from the ground, and Chenault was between appellant and Kirby with his back to appellant and facing Kirby. Kirby was trying to get to appellant, and Chenault was trying to keep him away. Kirby was still the aggressor, as he had been all the way through. Neither of them had any weapon that Chenault saw. While thus situated, Kirby being in front of Chenault trying to get to appellant, the latter passed around Chenault, and struck Kirby with the stick described above. Chenault did not see when or from where appellant got the stick. Kirby fell; his skull being crushed by the blow, from which he died later. At the *Page 848 
time of the fatal blow appellant was still bleeding from the blow which he had received from Kirby. However, the latter was in front of and in full view of both Chenault and appellant when appellant struck him, and Chenault testified (appellant not going on the witness stand) that Kirby had no weapon in his hands with which he could either kill or do appellant any great bodily harm.
In our judgment these facts make a typical case of manslaughter, as defined by section 1238, Code of 1906 (Hemingway's Code, section 968). It was the killing of a human being in the heat of passion, without malice, by the use of a dangerous weapon, without authority of law, and not in necessary self-defense. The jury so found by their verdict, and the evidence was sufficient to sustain their finding. This was not a case for a peremptory instruction of not guilty.
Appellant urges that the trial court erred in charging the jury on the crime of manslaughter. First, appellant contends that the fifth instruction given for the state on manslaughter is erroneous, in that the phrase "in the heat of passion" was left out of it. That instruction is in this language:
"The court charges the jury for the state that manslaughter is the killing of a human being without malice, without authority of law, and not in necessary self-defense. And, if you believe from the evidence in this case beyond a reasonable doubt that defendant so killed the deceased, then he is guilty of manslaughter, and you will so find."
We are of the opinion that the leaving out of the instruction of the phrase "in the heat of passion" was not only harmless to appellant but favorable to him. By the instruction as given the court said to the jury that, if appellant killed the deceased without authority of law with a dangerous weapon, and not in necessary self-defense, he was guilty of manslaughter. The jury had a right to infer therefrom that appellant was guilty of *Page 849 
manslaughter, even though he killed the deceased deliberately and not in any heat of passion whatever.
Appellant contends, second, that the court erred in not going further and charging the jury as to the elements of manslaughter as defined by section 1231, Code of 1906 (Hemingway's Code, section 961), especially as set out in subdivision (b) of said section. Appellant's position is that under the undisputed facts in the case, if appellant did not kill the deceased in self-defense, at most it was only homicide committed by accident and misfortune, in the heat of passion, upon a sudden and sufficient provocation.
Even though it be true that an instruction under that provision of the statute would have been appropriate to the facts in this case, the court was not required to give the instruction unless it was asked either by the state or by the appellant. This court has held in a number of cases that it is no ground for a reversal of a judgment because of the absence of an appropriate instruction where the complaining party has asked for no such instruction. A defendant tried for murder and convicted of manslaughter cannot complain of the failure of the court by instruction to define manslaughter, if he did not ask for such an instruction. Shubert v. State, 66 Miss. 446, 6 So. 238;Canterbury v. State, 90 Miss. 279, 43 So. 678.
We are of opinion that in the trial of this case there was no error committed prejudicial to appellant.
Affirmed.